NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0591n.06


                                      Case Nos. 19-3051/3052

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                              Oct 19, 2020
GEORGE A. BAVELIS,                                    )
                                                                         DEBORAH S. HUNT, Clerk
                                                      )
   Plaintiff-Appellant/Cross-Appellee,
                                                      )
                                                      )      ON APPEAL FROM THE UNITED
       v.
                                                      )      STATES DISTRICT COURT FOR
                                                      )      THE SOUTHERN DISTRICT OF
TED DOUKAS, et al.,
                                                      )      OHIO
    Defendants-Appellees/Cross-Appellants.            )


       BEFORE: STRANCH, BUSH, and LARSEN, Circuit Judges

       JOHN K. BUSH, Circuit Judge. This appeal arises out of a long-running bankruptcy

proceeding of debtor George Bavelis. Bavelis was a successful businessman before the 2008

financial crisis. Bavelis met defendant Ted Doukas around the time his businesses were beginning

to struggle in late 2008. Doukas held himself out as a close friend and business associate who

could help Bavelis stabilize his finances. Instead, Doukas perpetuated a fraudulent scheme that

deprived Bavelis of substantially all of his assets. The two ultimately had a falling out, and Bavelis

voluntarily filed for bankruptcy under Chapter 11.

       This dispute arises out of non-core adversary proceedings initiated by Bavelis against

Doukas seeking to rescind certain assignments and obtain damages for Doukas’s fraudulent

conduct. The bankruptcy court recommended awarding rescission of the contested assignments,

as well as $116,600 under a theory of unjust enrichment and $1 million in punitive damages. The
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


district court adopted this recommendation with the exception of the $1 million in punitive

damages. The district court held that Florida law does not permit an award of punitive damages

absent a corresponding claim for compensatory damages, and that the $116,000 award was

equitable and not compensatory.

        We hold that the district court erred in concluding that Florida law prohibits punitive

damages absent a corresponding award of compensatory damages. However, Doukas raises

additional arguments that were not fully addressed below that flow from the district court’s

introduction of Florida’s election-of-remedies rule. We think it best for the district court to

consider these arguments in the first instance and therefore VACATE the district court’s judgment

as to damages, AFFIRM in all other respects, and REMAND for further proceedings.

                                                         I.

        Bavelis emigrated from Greece in 1958.1 He became involved in real estate in the early

1970s and started a real estate development company which held interests in, among other things,

several gas stations. In 1996, he acquired Sterling Bank with other investors and converted it into

a commercial bank chartered by the State of Florida. Bavelis served as director at Sterling Bank

and had an executive role in its parent, Sterling Holding, as chairman of the board, president, and

CEO.

        Through his role at Sterling Bank, Bavelis became acquainted with Mahammad A. Qureshi,

who also held interests in gas stations, sometime in the early 2000s. The men decided to join

forces, and they created a series of LLCs for the purposes of investing in gas stations and other

real estate developments. All told, the two created and held equal (or somewhat equal) interests



1
 The facts are taken from the bankruptcy court’s earlier decision in In re Bavelis (Bavelis I), 490 B.R. 258 (Bankr.
S.D. Ohio 2013). Bavelis asserts that the factual findings in that case have preclusive effect, and Doukas does not
dispute these facts.


                                                         2
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


in FLOMAQ, LLC (“FLOMAQ”), its successor in interest FLOVEST, LLC (“FLOVEST”), as

well as BMAQ, LLC (“BMAQ”), GMAQ, LLC (“GMAQ”), and George Real Estate Holdings,

LLC (“George Real Estate”) (collectively, the “Bavelis/Qureshi LLCs”).

        These LLCs held various real estate interests, many of which were financed by debt.

Indeed, of all the Bavelis/Qureshi LLCs, only GMAQ and George Real Estate were debt-free.

Bavelis had personally guaranteed, or was carrying personal liability for, all of this debt—

approximately $21 million between FLOVEST and BMAQ alone. Qureshi had personally

guaranteed at least some of the debt. At some point, Bavelis came to believe that Qureshi was not

sufficiently contributing to service the BMAQ and FLOVEST debt, and their relationship began

to deteriorate.

        Bavelis met Doukas in December of 2008 through Sterling Bank. Doukas had purchased

real estate encumbered by mortgages held by Sterling, and Doukas was attempting to pressure the

bank into buying out his interest. Because Doukas had proved difficult to negotiate with, Sterling

employees asked Bavelis to speak with him in the hopes that their common Greek heritage would

facilitate negotiations. Bavelis and Doukas did indeed hit it off, and Bavelis soon considered

Doukas a close friend, referring to him as his “brother” and regularly inviting him to his home.

        By the spring of 2009, Bavelis was struggling to service the debt for the Bavelis/Qureshi

LLCs, and Sterling Bank was not performing well because of the depressed housing market in

Florida. Doukas agreed to help Bavelis with his financial woes, first and foremost by negotiating

with Qureshi on Bavelis’s behalf. However, Doukas informed Bavelis that he could negotiate

effectively only if Bavelis transferred to him 10% of GMAC (the only LLC at issue here that was

not encumbered by debt). Bavelis complied, executing an agreement (“March Agreement”)




                                                3
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


transferring 10% of his membership to a company owned by Doukas with the understanding that

Doukas would return the 10% interest after negotiations with Qureshi were complete.

       Doukas then informed Bavelis that negotiations with Qureshi had stalled because Doukas

did not have a sufficient interest in the LLCs to be able to negotiate effectively. On June 21, 2009,

Doukas presented Bavelis with an agreement (“R.P.M. Agreement”) in which Bavelis would

transfer his 50% interest in GMAQ to another Doukas company, R.P.M. Recoveries, Inc.

(“RPM”), in exchange for $50,000. As with the March Agreement, the R.P.M. agreement was

made with the understanding that Doukas would return to Bavlis the interest in GMAQ after

negotiations with Qureshi completed.

       Also in June 2009, Bavelis executed a $14 million promissory note (“QC Note”) and loan

agreement to another Doukas company, Quick Capital. Although Bavelis signed the promissory

note, he did not receive a loan from Doukas; instead, Doukas promised to (1) deposit $80,000 to

$120,000 per month in Sterling Bank; (2) work on Bavelis’s behalf to resolve the issues with

Qureshi; (3) purchase nonperforming Sterling Bank loans; (4) purchase the loans owed by the

Bavelis/Qureshi LLCs to alleviate Bavelis’s exposure; (5) make certain assets available for

Bavelis’s use; and (6) help finalize Bavelis’s estate planning (even though Mr. Doukas was not a

lawyer nor did he have any estate-planning experience). Some but not all of these promises were

reduced to writing. The parties executed the QC Note with the understanding that Bavelis would

not have to make interest payments and that the note would be returned to Bavelis when the estate

planning was finalized.

       Doukas failed to fulfill any of his promises to assist Bavelis, and he never returned the QC

Note. Instead, Quick Capital attempted to enforce the Note by filing a claim in these bankruptcy

proceedings. In an earlier adversary proceeding, the bankruptcy court found that the Note was




                                                 4
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


voidable because, inter alia, it had been fraudulently induced, and we affirmed. In re Bavelis

(Bavelis I), 490 B.R. 258, 312–27 (Bankr. S.D. Ohio 2013), aff’d 2013 WL 6672988 (B.A.P. 6th

Cir. Dec. 19, 2013) and 773 F.3d 148 (6th Cir. 2014).

       Under the terms of the QC Note, Bavelis was obligated to pay $58,333.33 per month, but

Doukas promised him he would not have to pay. At some point after the note was signed, however,

Doukas informed Bavelis over dinner that Bavelis would need to give him two checks for $58,300.

Bavelis complied. He later testified that he believed the checks were part of his estate planning,

but Doukas maintained that the checks were interest payments under the QC Note.

       Throughout the remainder of 2009, the Bavelis/Qureshi LLCs were still carrying

substantial debts that Bavelis was struggling to pay. Bavelis and Qureshi discussed the possibility

that one would buy out the other’s interest in the LLCs, but they failed to reach an agreement.

Bavelis’s lawyer accordingly recommended that Bavelis file a complaint to dissolve FLOVEST.

However, around the same time, Doukas advised Bavelis that he was still in negotiations with

Qureshi and indicated that he would be able to reach an agreement if Bavelis transferred to him

his 50% interests in the Bavelis/Qureshi LLCs. Bavelis agreed. As with the March Agreement,

the R.P.M. Agreement, and the QC Note, the parties agreed that these assignments were temporary

and that the interests in the Bavelis/Qureshi LLCs would be returned. On December 16, 2009,

Bavelis executed a series of further agreements (“December Agreements”) assigning his interests

in the Bavelis/Qureshi LLCs to Doukas’s company, Nemesis of L.I. Corp. (“Nemesis”). Bavelis

did not receive any money or other renumeration for these assignments.

       Collectively, between the March Agreement, the R.P.M. Agreement, and the December

Agreements (collectively, “LLC Assignments”), Bavelis had effectively assigned to Mr. Doukas

and his companies his entire interest in the Bavelis/Qureshi LLCs.




                                                5
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


        Because the issues with Qureshi were still unresolved, Bavelis signed a complaint in

Florida for dissolution of FLOVEST. However, the complaint stated that FLOHIO was a 50%

owner of FLOVEST, even though Bavelis had assigned that interest to Doukas. Bavelis’s attorney

learned of this assignment and became concerned because the complaint in Florida contained a

misrepresentation, so Bavelis asked Doukas to return the assignment. Doukas refused and stopped

responding to Bavelis. Bavelis realized that Doukas had not intended to perform on his promises

or return the various assignments and loan instruments, and their last exchange was in February of

2010.

        On June 10, 2010, regulators determined that Sterling Bank was undercapitalized and

issued a corrective action directive ordering the bank to become adequately capitalized. When

Sterling was unable to comply, the FDIC took over the bank.

                                                 II.

        Bavelis filed a voluntary petition for relief under Chapter 11 of the bankruptcy code on

June 20, 2010. He filed an adversary proceeding that same day. The operative complaint was

filed on June 12, 2014 and brought seventeen counts against a number of individuals and

companies, including Doukas and Doukas’s various companies (collectively, the “Doukas

Defendants”).

        Count three of the original complaint sought declaratory relief disallowing Quick Capital’s

claim against the bankruptcy estate to enforce the QC Note. That Count was bifurcated and

separately tried in the earlier proceedings. The bankruptcy court found the QC Note unenforceable

and disallowed the claim under three alternative theories: (1) payment; (2) failure of consideration;

and (3) fraudulent inducement. Bavelis I, 490 B.R. at 312–27. The remaining Counts litigated in

this proceeding are: One, Two, Four, Seven, Five, Eight, and Ten through Fourteen.




                                                 6
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


        Counts One, Two, Four, and Ten were tried together in the Phase I trial.2 Those Counts

sought to rescind the various LLC Assignments and unwind further transfers of those LLCs from

Nemesis to another of Doukas’s companies, Lefthersis. Counts Five, Seven, Eleven, Twelve,

Thirteen, and Fourteen were then tried as Phase II. Those Counts sought damages from the Doukas

Defendants under various legal theories.3 The parties stipulated to the admissibility of the evidence

admitted in the Bavelis I trial.

        Before the Phase I and Phase II trials, the clerk of court entered defaults against several

Doukas Defendants—Nemesis, Quick Capital, R.P.M., and Lefthersis—for failure to timely retain

counsel. A default had also been entered against Defendant Blair, another Doukas Defendant, for

failing to answer the original complaint. All of these defendants ultimately corrected their

respective deficiencies (by retaining counsel or filing a responsive pleading) and were permitted

to continue to trial.

        After the hearings, the bankruptcy court issued its Proposed Findings of Fact and

Conclusions of Law. The bankruptcy court recommended granting relief in favor of Bavelis on

Counts One, Two, Four, and Eleven, and recommended dismissing the balance of the Counts.

        For Counts One and Two, the bankruptcy court recommended that a declaratory judgment

be entered in favor of Bavelis that the LLC Assignments were fraudulently induced and should

therefore be rescinded. The court also recommended granting rescission of Doukas’s subsequent

transfers of the LLCs as requested in Count Four. Having found rescission appropriate, the court

recommended dismissing as moot the other Counts seeking to invalidate the Assignments.


2
  That proceeding followed a hearing regarding a contempt proceeding against Doukas which resulted in an award of
fees and expenses as set out in Bavelis v. Doukas (In re Bavelis), 535 B.R. 228 (Bankr. S.D. Ohio 2015).
3
  Count Five sought damages based on tortious interference; Count Seven for breach of fiduciary and duty to act in
good faith; Eleven for Fraudulent Inducement/ Promissory Fraud; Twelve for Negligent Misrepresentation; Thirteen
for Promissory Estoppel; and Fourteen for Civil Conspiracy and/or Aiding and Abetting. Count Eight sought damages
from a separate defendant, Stavato, and is not at issue.


                                                        7
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


       As to Count Eleven, the bankruptcy court recommended disallowing most of the requested

damages, most notably Bavelis’s request to be compensated for the full cost of the bankruptcy

proceedings. However, the court recommended awarding Bavelis damages as a result of Doukas’s

fraudulent inducement of the QC Note and the LLC Assignments. Accordingly, the court

recommended two monetary awards: $116,600 (the amount of the two checks issued to Quick

Capital) under a theory of unjust enrichment, and $1 million in punitive damages.

       The Doukas Defendants objected to the Report and Recommendation on four grounds:

(1) the bankruptcy court lacked jurisdiction over the state law claims; (2) the Doukas Defendants

were denied their right to a jury trial; (3) neither compensatory nor punitive damages were

appropriate; and (4) the fraudulent inducement claim failed for lack of reliance.

       The district court held that the bankruptcy court had jurisdiction over the claims and that

the defendants had waived any right to a jury trial. See Bavelis v. Doukas, No. 2:17-cv-0327, 2019
WL 101916, at *4–8 (S.D. Ohio Jan. 4, 2019). On the merits, the district court held that the LLC

Assignments were fraudulently induced and ordered rescission. Id. at *11–12. The district court

also held that $116,600 was an appropriate award of damages incident to the rescission of the QC

Note and Assignments. Id. at *13. However, the district court sua sponte held that under Florida

election-of-remedies rules, it could not award legal damages because Bavelis had opted for the

equitable remedy of rescission. Id. It therefore explained that it was upholding the $116,000

award on the basis of unjust enrichment (which Doukas did not challenge), or in the alternative,

as an equitable award incident to rescission. Id. The district court then sustained Doukas’s

objection to the award of punitive damages. Id. at *14. The court explained that because the

$116,000 was awarded under its equity jurisdiction, Florida law does not permit an award of

punitive damages. Id.




                                                 8
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


       Both parties appealed. Bavelis contends that the district court exceeded the scope of review

under 28 U.SC. § 157(c)(1) in disallowing the punitive damages based on an argument not raised

by Doukas. He also argues that the dismissal of the punitive damages was incorrect under Florida

law even if it was within the scope of review.

       Doukas filed a cross appeal, asserting that the district court did not have jurisdiction on any

of these Florida claims and that the Doukas Defendants were denied their right to a jury trial under

the Seventh Amendment.

                                                 III.

       28 U.S.C. § 157(c)(1) authorizes the district courts to enter judgment in non-core claims

“after considering the bankruptcy judge’s proposed findings of fact and conclusions and after

reviewing de novo those matters to which any party has timely and specifically objected.” “We

review a district court’s entry of judgment in a non-core proceeding under 28 U.S.C. § 157(c)(1)

following a bench trial in the bankruptcy court in the same manner that we would review any bench

trial, considering findings of fact for clear error and conclusions of law de novo.” In re Haley, 601

F. App’x 900, 904 (11th Cir. 2015). The parties do not dispute that Florida law governs the claims

at issue. We first consider Doukas’s threshold arguments.

                                                 IV.

       A.      Jurisdiction Under 28 U.S.C. § 1334(b)

       District courts have jurisdiction over “all civil proceedings arising under title 11, or arising

in or related to cases under title 11.” 28 U.S.C. § 1334(b). “An expansive definition of ‘related

to’ jurisdiction governs § 1334(b).” In re HNRC Dissolution Co., 761 F. App’x 553, 560 (6th Cir.

2019) (citing In re Wolverine Radio Co., 930 F.2d 1132, 1140–41 (6th Cir. 1991)). In creating

“related to” jurisdiction, “Congressional intent was ‘to grant comprehensive jurisdiction to the




                                                  9
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


bankruptcy courts so that they might deal efficiently and expeditiously with all matters connected

with the bankruptcy estate.’” In re Dow Corning Corp., 86 F.3d 482, 489 (6th Cir. 1996) (quoting

Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995)).

        “The ‘usual articulation of the test for determining whether a civil proceeding is related to

bankruptcy is whether the outcome of that proceeding could conceivably have any effect on the

estate being administered in bankruptcy.’” Id. (quoting Pacor, Inc. v. Higgins, 743 F.2d 984 (3d

Cir. 1984), overruled in part by Things Remembered, Inc. v. Petrarca, 516 U.S. 124 (1995)). “An

action is ‘related to bankruptcy if the outcome could alter the debtor’s rights, liabilities, options,

or freedom of action . . . .’” Id. (quoting Pacor, 743 F.2d at 994). The action “need not necessarily

be against the debtor or against the debtor’s property,” but there “must be some nexus between the

‘related’ civil proceeding and the title 11 case.’” Id. (quoting Pacor, 743 F.3d at 994).

        Resolution of the state law claims at issue—the rescission of the LLC Assignments and the

award of compensatory or punitive damages—“could conceivably have an[] effect on the estate

being administered,” id. because a favorable ruling would increase the assets available for Bavelis

to satisfy the creditors of the bankruptcy estate. Although Bavelis’s interest in some of the holding

companies may be relatively small, a judgment in his favor would “alter [his] rights [and]

liabilities” and is therefore related to the bankruptcy proceeding. See id.; see also Waldman v.

Stone, 698 F.3d 910, 917 (6th Cir. 2012) (holding that disallowance claims and damage awards

are related to the bankruptcy because they would “provide assets for his other creditors”).

Moreover, the claims at issue here are against a creditor and involve the same matrix of facts as

the QC Note that Doukas sought to enforce against the bankruptcy estate. See In re Wolverine

Radio Co., 930 F.3d at 1144 (finding claim “related to” bankruptcy in part because the claim was

against a creditor of the estate).




                                                 10
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


       Doukas argues that the Florida claims are not “related to” the bankruptcy because the

claims are between non-debtors (FLOHIO and the Bavelis Family Trust) and the Doukas

Defendants. We reject this argument. Here, the required nexus is met because although Mr.

Bavelis himself was not the assignor to some of the LLC Assignments, he had an interest in

FLIHIO and the Bavelis Family Trust and would therefore receive a concrete benefit from a

favorable ruling on those claims. See In re Dow Corning, 86 F.3d at 490–96 (finding claims

against non-debtors “related to” bankruptcy because they could result in claims for indemnification

and contribution against the debtor and could deplete debtor’s insurance policy); In re Wolverine

Radio Co., 930 F.2d at 1143 (finding claims “related to” bankruptcy because they could result in

indemnification by debtor).

       Doukas also contends that a higher standard for “related to” jurisdiction should apply

because Bavelis’s bankruptcy plan was confirmed before the Phase I and Phase II trials.

Specifically, Doukas argues that because a plan has been confirmed, Bavelis needs to show a

“close nexus” between the non-core claim and the bankruptcy to establish jurisdiction. He relies

on In re Resorts Int’l, Inc., 372 F.3d 154, 168–69 (3d Cir. 2004).

       We reject this argument and apply the ordinary “related to” jurisdictional test. First, the

Sixth Circuit has “not yet endorsed this ‘close nexus’ test for narrowed post-confirmation

jurisdiction.” In re HNRC Dissolution Co., 761 F. App’x 553, 561 n.4 (6th Cir. 2019). Second,

and more importantly, the test would not apply to these claims. The complaint in the adversary

proceeding was filed before the plan was confirmed and involved pre-petition conduct. Cf. In re

Greektown Holdings, LLC, 728 F.3d 567, 577 (6th Cir. 2013) (recognizing that “it is possible that

a bankruptcy court’s ‘related to’ jurisdiction diminishes somewhat post-confirmation” when




                                                11
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


considering a dispute that arose post-confirmation); In re Resorts Int’l, Inc. 372 F.3d at 157–58

(applying “close nexus” test to post-confirmation dispute).

         The ordinary rule of course is that jurisdiction is determined at the time of filing. See, e.g.,

Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570–71 (2004). Accordingly, the Third

Circuit has explained that “confirmation of a bankruptcy plan does not divest a district court of

related-to jurisdiction over pre-confirmation claims.” Nuveen Mun. Trust ex rel. Nuveen High

Yield Mun. Bond Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 294 (3d Cir. 2012); see also,

e.g., In re Bissonnet Invs. LLC, 320 F.3d 520, 525 (5th Cir. 2002) (stating for jurisdiction under

§ 1334(b) that “[t]he existence of subject matter jurisdiction is determined at the time of

removal.”); Specialty Mills, Inc. v. Citizens State Bank, 51 F.3d 770, 774 n.5 (8th Cir. 1995); In re

WorldCom, Inc. Sec. Litig., 294 B.R. 553, 557 (Bankr. S.D.N.Y. 2003) (rejecting similar argument

because “adopting a rule that would divest federal courts of subject matter jurisdiction over actions

‘related to’ a bankruptcy estate as the confirmation of the reorganization plan grew near would

create perverse incentives for the parties to engage in delay and gamesmanship in both the

bankruptcy organization and the related litigation”).4 Accordingly, jurisdiction in the bankruptcy

court was proper.

         B.       The Seventh Amendment Right to a Jury

         Doukas also argues that he was denied his right to a jury when the bankruptcy court

conducted a bench trial over these claims. We reject this argument largely for the reasons given

by the bankruptcy court.



4
  At least one Northern District of Illinois case has applied the contrary rule. See SG & Co. Northeast, LLC v. Good,
461 B.R. 532 (Bankr. N.D. Ill. Nov. 21, 2011). Doukas does not rely on this case, and it has been described as an
outlier. See In re WorldCom, Inc. Sec. Litig., 294 B.R. at 556. Moreover, the Seventh Circuit applies a much more
restrictive test for “related to” jurisdiction than that applied in this and other circuits. See In re FedPak Sys., Inc.,
80 F.3d 207, 214 (7th Cir. 1996) (explaining that Seventh Circuit does not apply the Pacor test for “related to”
jurisdiction). Accordingly, we would not be persuaded by that approach even if Doukas were to rely upon it.


                                                          12
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


       Bavelis does not dispute that the Seventh Amendment provided Doukas the right to a jury

for Bavelis’s non-core, state-law claims for affirmative relief. Cf. Granfinanciera, S.A. v. Norberg,

492 U.S. 33, 55–64 (1989) (Seventh Amendment provides jury right for fraudulent-conveyance

claim brought by debtor against noncreditor). However, the right to a jury can be waived. See

Preferred RX, Inc. v. Am. Prescription Plan, Inc., 46 F.3d 535, 548 (6th Cir. 1995); see Waldman,
698 F.3d at 920 (holding that creditor waived Seventh Amendment jury right for non-core claims

seeking affirmative relief). And Doukas waived his rights here.

       First, the Doukas Defendants did not file a jury demand until November 27, 2013, more

than three years after Bavelis filed the initial complaint in the adversary proceeding. Federal Rule

of Civil Procedure 38(b)(1) provides: “On any issue triable of right by jury, a party may demand

a jury trial by . . . serving the other parties with a written demand—which may be included in a

pleading—no later than 14 days after the last pleading directed to the issue is served . . . .” Doukas

did not file a jury demand until Bavelis filed the Second Amended Complaint, by which time the

bankruptcy court had already conducted the first trial on the severed claim seeking rescission of

the QC Note that established all the facts of Doukas’s fraud.

       Doukas contends that he preserved his Seventh Amendment rights by filing a jury demand

in response to the Second Amended Complaint. However, “[t]he fact that an amended complaint

was later filed is of no consequence when no new issues or facts are introduced.” Irvin v. Airco

Carbide, 837 F.2d 724, 727 (6th Cir. 1987) (citing Las Vegas Sun, Inc. v. Summa Corp., 610 F.2d
614 (9th Cir. 1979)); see also Burche v. Ashland Chem. Co., 928 F.2d 404, at *2 (6th Cir. 1991)

(unpublished table decision); Olund v. Swarthout, 459 F.2d 999, 1000 (6th Cir. 1972) (finding jury

right not revived because amended pleading “introduced no new issues into the action”). The

Ninth Circuit has explained that a subsequent complaint will not revive a jury right when the




                                                 13
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


amended complaint “turn[s] on the same matrix of facts.” Las Vegas Sun, Inc., 610 F.2d at 620;

see also Allegra Network LLC v. Ruth, No. 10–10941, 2010 WL 3190870, at *4 (E.D. Mich. Aug.

12, 2010) (“[A] determination of whether a common issue exists rests on whether the claims ‘turn

on the same matrix of facts, and concern the same general area of dispute.’” (quoting SEC v.

Battenberg, No. 06–14891, 2009 WL 3498803, at *1 (E.D. Mich. Oct. 29, 2009) (in turn quoting

Cal Scents v. Surco Prods., Inc., 406 F.3d 1102, 1109 (9th Cir. 2005)))).

        Doukas contends that his Seventh Amendment rights were preserved because the Second

Amended Complaint introduced new causes of action, added new facts, and added a new

defendant. Indeed, the Second Amended Complaint added factual allegations about Doukas

Defendant RPM and the agreement in June 2009 in which Bavelis agreed to transfer to RPM his

interest in GMAQ. But even assuming that some Doukas Defendants had a right to a jury to

determine these new factual allegations, they waived any such rights by participating in the bench

trial without objection. See Preferred RX, Inc., 46 F.3d 535, 548 (6th Cir. 1995) (“The right to a

jury trial may be waived by the conduct of the parties, and the courts of appeal to have considered

the issue have held that a party waives any right it may have to trial by jury by participating without

objection in a bench trial.”); Mensah v. Shepard, 945 F.2d 404 (6th Cir. 1991) (table) (failure to

object to pretrial order providing for bench trial constitutes waiver).

       Doukas argues that he preserved the issue by making a statement at the March 18, 2015

scheduling conference that he had not waived his right to a jury trial. After the hearing, Doukas

also filed a written copy of this statement on the record.

       At that time, Doukas was proceeding pro se because of his difficulty finding and

maintaining counsel. After Bavelis I issued, the bankruptcy court entered an order to show cause

why Doukas’s original counsel, Gary Goldstein, should not have his pro hac vice status revoked




                                                  14
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


for making misrepresentations to the court about the QC Note. Doukas retained Vorys, Slater,

Seymour and Pease LLP as interim counsel, but discharged them shortly after. Doukas attempted

to retain substitute counsel, but the bankruptcy court denied pro hac vice status. Vorys, Slater,

Seymour, and Pease then entered a limited appearance to represent Doukas in a contempt

proceeding and withdrew immediately after the hearing. The bankruptcy court then revoked

Goldstein’s pro hac vice status. Doukas temporarily retained Peterson Conners Fergus & Peer

LLP, but that firm withdrew as counsel soon after. Doukas’s current counsel then attempted to

enter an appearance on his behalf, but the bankruptcy court denied pro hac vice status. Because

the Doukas entities had not retained counsel, the bankruptcy court entered defaults against them.

Also because of his inability to secure counsel, Doukas appeared pro se at the March 18th hearing

where he stated that he was reasserting his right to a jury trial.

       However, when he ultimately retained substitute counsel, Doukas never again invoked the

Seventh Amendment or made any indication that he wanted a jury trial. To the contrary, Doukas

made various filings in advance of the bench trial, such as exhibit and witness lists. Doukas then

fully litigated the claims in a bench trial before the bankruptcy court and never asserted that his

Seventh Amendment rights were violated. After trial, Doukas filed proposed findings of fact and

conclusions of law. The only mention of a jury trial was in a lone footnote stating, without citation:

“It should also be noted that Mr. Doukas and the other Doukas Defendants have consistently

demanded a jury trial on the issues surrounding Bavelis’ non-core, state-law based claims against

them and this Court has no basis to deny them such a right.” See AP 677 at 20 n.5. Seeing that

Doukas was possibly attempting to revive the jury-trial issue, Bavelis filed a supplemental brief

arguing that Doukas had waived his Seventh Amendment rights. Doukas never filed a response.

The bankruptcy court held that Doukas’s perfunctory assertion of his jury-trial right via a single




                                                  15
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


footnote was insufficient to preserve it. We agree. The bankruptcy court had no meaningful

opportunity to consider Doukas’s contention that the bench trial deprived him of his right to a jury,

and we hold that he waived this right by participating in the trial without objection. See Preferred

RX, Inc, 46 F.3d at 548.

        Doukas largely acknowledges this, but contends that after the bankruptcy court scheduled

a bench trial, he faced a Hobson’s choice—either waive the right to a jury or fail to appear for trial.

We disagree. Doukas did not waive his right to a jury by participating in the trial; he did so by

participating in the trial without objection. There were multiple issues that had to be resolved to

determine whether Doukas had a right to a jury trial, such as whether the Second Amended

Complaint introduced enough new facts to grant the right to a trial as to the new allegations, and

whether the Doukas Defendants’ jury rights were extinguished when the bankruptcy court entered

defaults against them. Had Doukas meaningfully asserted this right before the bankruptcy court,

that court could have ruled on the issue in the first instance. His failure to do so constitutes waiver.

                                                  V.

        Having rejected Doukas’s threshold arguments, we now reach the issue of punitive

damages. Bavelis first contends that the district court exceeded its statutory scope of review in

sustaining Doukas’s objection to the punitive damages award. He also contends that the district

court was incorrect as a matter of Florida law.

        A.      Scope of Review under 28 U.S.C. § 157(c)(1)

        Bavelis argues that the district court exceeded the permissible scope of review under 28

U.S.C. § 157(c)(1) in disallowing the $ 1 million in punitive damages. Specifically, he contends

that the district court is only authorized to review “matters to which any party has timely and




                                                  16
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


specifically objected,” id., and that Mr. Doukas did not object to the punitive damage award on the

ground that the $116,000 was awarded as equitable relief.

       Section 157(c)(1) provides that after a bankruptcy judge makes a recommendation on a

non-core proceeding, the district judge will enter a final order or judgment “after considering the

bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters

to which any party has timely and specifically objected.” Id. § 157(c)(1).

       Black’s Law Dictionary defines “matter” broadly as “[s]omething that is to be tried or

proved; an allegation forming the basis of a claim or defense.” Bryan A. Garner, Black’s Law

Dictionary (11th ed. 2019); see also Merriam-Webster’s Dictionary of Law (1996) (“a subject of

consideration, disagreement, or litigation: as . . . one or more facts, claims, or rights examined,

disputed, asserted, proven, or determined by legal process”). There is no question that Doukas

objected to the “matter” of punitive damages.

       Moreover, we have no problem finding that Doukas’s argument was sufficiently

“specific[]” to present the issue for the district court. By objecting to the damages award, the

district court was directed to the relevant remedy that was being challenged and to the applicable

caselaw on the topic. Indeed, Doukas argued in his objections that compensatory damages were

inappropriate and, therefore, punitive damages were also inappropriate because Florida law does

not allow punitive damages in the absence of compensatory damages. That loosely tracks the

argument adopted by the district court in disallowing punitive damages. See Bavelis, 2019 WL
101916, at *14. By virtue of independent legal research, the district court identified what it

believed to be the relevant caselaw in resolving Doukas’s objections. Rather than a breakdown of

the statutory system, this appears to be the normal function of appellate review.




                                                17
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


       B.      Availability of Punitive Damages Under Florida Law

       Bavelis argues that the district court erred in holding that, as a matter of Florida law,

punitive damages were not available because he sought rescission of the LLC Assignments and

QC Note.

       To briefly recap, the bankruptcy court in Bavelis I disallowed Doukas’s claim for $14

million under the QC Note, holding the note invalid for 1) failure of consideration; 2) payment;

and 3) fraudulent inducement. It did not consider any claims for damages. In these proceedings,

the bankruptcy court invalidated LLC Assignments and awarded damages related to the fraudulent

scheme. Specifically, the bankruptcy court awarded $116,600 for the two checks Bavelis wrote to

Quick Capital—which Bavelis gave to Doukas either to facilitate his estate planning or as interest

payments under the QC note—under a theory of unjust enrichment, see R. 1-1 at PageID 61–62,

and $1 million in punitive damages based on Mr. Doukas’s fraudulent conduct in falsely

representing that he would return the two checks and that he would return the LLC Assignments.

See id. at PageID 71.

       The district court affirmed the award of $116,600, but with a caveat. The court explained

that Bavelis I had already established that Doukas fraudulently induced Bavelis to execute the QC

Note and LLC Assignments. Bavelis, 2019 WL 101916, at *13. The court also explained that

Bavelis I conclusively determined that the estate planning was not a separate fraud, but rather was

intertwined with the QC Note. See id. And because Bavelis had opted for rescission, it could not

award legal damages under Florida’s election-of-remedies law. See id. It nevertheless upheld the

$116,000 award under its equity jurisdiction as damages incidental to the fraud, which has always

been permissible in Florida courts sitting in equity. See id. (quoting Hauser v. Van Zile, 269 So. 2d
396, 398 (Fla. Ct. App. 1972)). Having upheld the $116,000 award under its equity jurisdiction,




                                                18
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


however, the district court held that punitive damages were unavailable because Florida law does

not allow a punitive damage award absent an award of compensatory damages. See id. at *14.

         The parties tacitly agree that the last statement is not correct as a matter of Florida law. In

1989, the Eleventh Circuit certified to the Florida Supreme Court the following question: “In

Florida, must a compensatory damages award underlie a punitive damages award in a case in which

the jury has made express findings against a defendant?” Ault v. Lohr, 538 So. 2d 454, 454–55

(Fla. 1989). The court answered in the negative and explained that “a finding of liability alone

will support an award of punitive damages ‘even in the absence of financial loss for which

compensatory damages would be appropriate.’” Id. at 456 (quoting Lassiter v. Int’l Union of

Operating Eng’rs, 349 So. 2d 622, 626 (Fla. 1976)). The Florida Supreme Court applied the same

principle in Engle v. Liggett Group, Inc., 945 So. 2d 1246 (Fla. 2006) to hold that it is impermissible

to award punitive damages without first resolving all the elements of liability. See 945 So. 2d at

1263–64 (“[A] finding of liability is required before entitlement to punitive damages can be

determined . . . . A finding of liability necessarily precedes a determination of damages, but does

not compel a compensatory award.”).5 Accordingly, the district court erred in holding that Florida

law prohibits any award of punitive damages absent compensatory damages.



5
  The district court cited two cases from Florida intermediate appellate courts for the contrary rule, but neither is
persuasive in light of the two holdings of the Florida Supreme Court. Rolls v. Bliss & Nyitray, which preceded Ault,
simply held that punitive damages are not available for a breach of contract action absent a separate tort. See 408
So. 2d 229, 238 (Fla. Dist. Ct. App. 1981). On the other hand, Morgan Stanley & Co. v. Coleman (Parent) Holdings,
Inc. could be read to support the district court’s rule. 955 So. 2d 1124 (Fla. Dist. Ct. App. 2007). That case involved
a case for securities fraud, in which the court vacated an award of compensatory damages because the plaintiffs had
failed to introduce sufficient evidence in support of their damages calculation. See id. at 1131. The court then vacated
the award of punitive damages, reasoning that actual damages are an essential element of a fraud claim. Id. at 1132.
It distinguished Ault on the grounds that Ault involved assault rather than fraud. It then distinguished Engle (a fraud
case) by explaining that Engle just “address[ed] the order of proof in determining entitlement to punitive damages.”
Id. at 1133. As the dissent pointed out, it is hard to reconcile this holding with the relevant Florida Supreme Court
precedents, see id. at 1137 (Farmer, J., dissenting) (“It is not reasonable to read [Ault] to mean anything other than
that an award of some compensatory damages is unnecessary to find an entitlement to punitive damages.”), but, in
any event, Doukas agreed with this reading of Ault and Engle at oral argument and he does not defend that district
court’s judgment on this ground.


                                                          19
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


         Despite this conclusion, questions remain regarding whether a punitive damages award is

proper (and if so, how much), so we think it more appropriate to vacate and remand for further

proceedings rather than reverse. Doukas now argues that punitive damages are not available

because Bavelis elected the equitable remedy of rescission, and punitive damages are never

awardable in claims sounding in equity. Indeed, Florida courts have held that “absent statutory

authority, a judge sitting as a trier of fact in an action formally cognizable in equity may not award

punitive damages.” Hoppe v. Hoppe, 370 So. 2d 374 (Fla. Dist. Ct. App. 1978) (quoting Santos v.

Bogh, 298 So. 2d 460 (Fla. Dist. Ct. App. 1974)); see McGuire, Woods, Battle & Boothe, L.L.P. v.

Hollfelder, 771 So. 2d 585, 586 (Fla Dist. Ct. App. 2000); Lee v. WATSCO, Inc., 263 So. 2d 241,

243 (Fla. Dist. Ct. App. 1972) (“This court has been committed to the rule that a judge sitting as

the trier of the facts in an action formally cognizable in equity may not award punitive damages,

absent statutory authorization.” (citing Orkin Exterminating Co. of S. Fla., Inc. v. Truly Nolen,

Inc., 117 So. 2d 419 (Fla. Dist. Ct. App. 1960))). But see Glusman v. Lieberman, 285 So. 2d 29,

30–31 (Fla. Dist. Ct. App. 1973) (surveying law of other jurisdictions and concluding that this rule

“is no longer appropriate in Florida”). Rather than rule on the issue, we think it best that the district

court address this issue in the first instance because it was not fully considered below. We offer

the following observations to guide the further proceedings.6

         First, the bankruptcy court and the district court assumed that the $116,000 unjust-

enrichment award sounded in equity.                  However, Florida courts have clarified that unjust-



6
  Although Doukas did not raise this argument before the district court, we decline to hold that it was forfeited. The
district court sua sponte identified the election-of-remedies issue, thus preserving the issue on appeal. See Raines v.
United States, 898 F.3d 680, 687 (6th Cir. 2018) (“[T]here can be no forfeiture ‘where the district court, despite a
party’s failure to press an argument, nevertheless addressed the merits of the issue.’” (quoting United States v. Clariot,
665 F.3d 550, 556 (6th Cir. 2011))). And because election-of-remedies principles, to some extent, undergird the
prohibition against punitive damages in actions formally cognizable in equity, see Orkin, 117 So. 2d at 422 (explaining
that “waiver theory” of this prohibition “holds that by bringing the action in equity the plaintiff waives the right to
pursue punitive damages”), the issue is properly before us.


                                                           20
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


enrichment actions were formerly cognizable at law, not equity. See, e.g., Duty Free Wolds, Inc.

v. Miami Perfume Junction, Inc., 253 So. 3d 689, 697 (Fla. Dist. Ct. App. 2018) (affirming

Commerce P’ship 8098 Ltd. P’ship v. Equity Contracting Co., 695 So. 2d 383, 386–87 (Fla. Dist.

Ct. App. 1997) (en banc)); Am. Safety Ins. Serv., Inc. v. Griggs, 959 So. 2d 322, 331 (Fla. Dist. Ct.

App. 2007) (same).

       Second, this issue arose in large part because of the district court’s holding that legal

damages are unavailable because Bavelis had elected rescission of the LLC Assignments. See

Bavelis, 2019 WL 101916, at *13. However, although Florida courts require that plaintiffs elect

between inconsistent remedies, “the election of remedies doctrine applies only where the remedies

in question are coexistent and inconsistent.” Barbe v. Villenueve, 505 So. 2d 1331, 1332 (Fla.

1987); see Encore, Inc. v. Olivetti Corp. of Am., 326 So. 2d 161, 163 (Fla. 1976) (“[The election of

remedies doctrine] does not preclude the use or pursuit of consistent remedies in proper

circumstances.”); Williams v. Robineau, 168 So. 644, 646 (Fla. 1936) (“If the remedies are several

and consistent, the election of one does not operate to waive the others.”); see also De Pantosa

Saenz v. Rigau & Rigau, P.A., 549 So. 2d 682 (Fla. Dist. Ct. App. 1989) (allowing plaintiff to elect

rescission against one defendant but legal remedies, including punitive damages, against another).

And “the so-called ‘inconsistency of remedies’ is not in reality an inconsistency between the

remedies themselves, but must be taken to mean that a certain state of facts relied on as the basis

of a certain remedy is inconsistent with, and repugnant to, another certain state of facts relied on

as the basis of another remedy.” Klondike, Inc. v. Blair, 211 So. 2d 41, 42–43 (1968); see Barbe,
505 So. 2d at 1332 (election-of-remedies barred claim for equitable relief because plaintiff had

already obtained damages predicated on an “inconsistent factual scenario[]”). The district court

should undertake this analysis on remand as to Bavelis’s claims for damages.




                                                 21
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


                                             *        *     *

       As a final matter, we briefly address Doukas’s alternative arguments in favor of affirmance.

First, Doukas argues that it is improper for a judge (rather than jury) to determine punitive

damages, relying on dicta from Florida courts emphasizing the fact-intensive and values-driven

judgments required for a punitive damages award. However, none of these cases holds that a judge

cannot award punitive damages in a bench trial. In fact, Florida courts permit just that. See, e.g.,

Bailey v. St. Louis, 196 So. 3d 375, 379–92 (Fla. Dist. Ct. App. 2016) (setting out requirements for

punitive damages and explaining that the court was required to make those findings because the

case was tried without a jury); Bank of Am., N.A. v. Pate, 159 So. 3d 383 (Fla. Dist. Ct. App. 2015)

(mem) (affirming punitive damages awarded by judge for counterclaims to foreclosure claim).

       Second, Doukas relies on In re John Richards Homes Bldg. Co., 552 F. App’x 401, 416

(6th Cir. 2013) to argue that bankruptcy courts do not have general authority to impose serious

noncompensatory punitive damages. However, reliance on this case is misplaced, because it

involved the bankruptcy court’s authority to award punitive damages for litigation misconduct

during the bankruptcy, not in substantive state-law adversary proceeding. See id.

       Finally, Doukas suggests that the punitive damage award was improper because the

bankruptcy court was biased. Specifically, he argues that it was inappropriate for the bankruptcy

court to rule on the punitive damages claim because it was simultaneously considering other claims

against him, including sanctions for litigation misconduct. Doukas does not point to any authority

for this proposition. Without any evidence of bias or meaningful argument as to why the

bankruptcy court could not rule impartially on the punitive damages claim, this argument fails.

Cf. Bailey v. Comm’r of Soc. Sec., 413 F. App’x 853, 856 (6th Cir. 2011) (holding that claimant




                                                 22
Case Nos. 19-3051/3052, Bavelis, et al. v. Doukas, et al.


can prevail on theory of ALJ bias only upon “convincing evidence that a risk of actual bias or

prejudgment is present”).

                                               VI.


       For all these reasons, we VACATE the district court’s judgment as to damages, AFFIRM

in all other respects, and REMAND for further proceedings consistent with this opinion.




                                               23